Appeal from a judgment of the Monroe County Court (James J. Piampiano, J.), rendered April 12, 2013. The judgment convicted defendant, upon a jury verdict, of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Nowlin ([appeal No. 1] 145 AD3d 1447 [2016]).
Present—Smith, J.P., Carni, Lindley, DeJoseph and Scudder, JJ.